Mr. Larry E. Crane Director, Assessment Coordination Division of the Public Service Commission 1614 West Third Little Rock, AR  72201
Dear Mr. Crane:
This is in response to your request for an opinion concerning the propriety of personal property assessments by telephone, without subsequent verification by taxpayers.  You have submitted a copy of a memorandum issued by your office to the assessors in this regard, wherein it is concluded that such assessments are not valid until signed, under oath, by the taxpayer or by his or her authorized agent.
It is my opinion that the January 10, 1990 memorandum, a copy of which is attached hereto, accurately recites the current requirements for assessing personal property, and properly concludes that written verification is required. 1
It is significant to note in this regard that, according to the Arkansas Supreme Court, when statutory provisions governing the assessment of taxes are intended for the protection of the taxpayer and to prevent sacrifice of his property, such provisions are mandatory.  American Trust Company v. Nash, 111 Ark. 97,100-101, 163 S.W. 1778 (1914).
This precept compels the conclusion that the signature and verification requirements under A.C.A. 26-26-1409(a)(2),26-26-501(a)(2), and 26-26-902 cannot be waived. Thus, assessment by telephone will not be valid unless verified in writing.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.